FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MALIK NKRUMAN WELCH, AKA                         No. 14-70071
Kahlil Kevin Felix, AKA Khalil Felix,
AKA Simon Samuel, AKA Samuels                    Agency No. A205-718-793
Simon, AKA Malik Welch, AKA Malik N.
Welch,
                                                 MEMORANDUM*
               Petitioner,

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Malik Nkruman Welch, a native and citizen of Belize, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

Carrillo v. Holder, 781 F.3d 1155, 1157 (9th Cir. 2015), and deny the petition for

review.

      The BIA correctly concluded that Welch’s conviction under California Penal

Code § 273.5(a) (2002) is a crime of domestic violence under 8 U.S.C.

§ 1227(a)(2)(E)(i). See id. at 1157-60 (holding that the version of § 273.5(a),

effective from 2001 through 2003, is categorically a crime of domestic violence,

and rejecting petitioner’s claim that the scope of potential victims encompassed by

the California provision is broader than the scope of the federal provision).

Accordingly, the agency correctly concluded that Welch is ineligible for

cancellation of removal. See 8 U.S.C. §§ 1229b(b)(1)(C), 1227(a)(2)(E)(i).

      PETITION FOR REVIEW DENIED.




                                          2                                     14-70071